Citation Nr: 1134910	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

3.  Entitlement to service connection for coronary artery disease (CAD), to include as a result of herbicide exposure and as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran's claim was initially developed as a claim for entitlement to service connection for PTSD.  However, the Veteran has also received an Axis I psychiatric diagnosis of severe, recurrent major depressive disorder in the development of his claim.  In light of the holding of United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the psychiatric issue on appeal as one for service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from March 1969 to October 1970.  He is claiming service connection for PTSD, diabetes mellitus and CAD.  He has alleged that he had combat service in a reconnaissance (recon) unit in Vietnam for approximately one month.  He has also alleged he should receive presumptive service connection for his diabetes mellitus and CAD based on his presumed exposure to herbicides either from Vietnam or from his service in South Korea.

A review of his DA Form 20 shows that he was given a military occupational specialty (MOS) of armor crewman upon completion of his advanced individualized training (AIT) at Fort Knox, Kentucky, on July 25, 1969.  The DA Form 20 shows the Veteran departing from Fort Knox on July 26, 1969, and arriving in South Korea on August 18, 1969.  He was assigned to the Headquarters and Headquarters Company (HHC) of the 2nd Battalion, 17th Infantry, 7th Infantry Division as a scout driver effective from August 28, 1969.  

The Veteran remained assigned to the same unit for his entire period of service in South Korea; however, his duties were changed to light truck driver in December 1969.  His DA Form 20 also reflects that the Veteran was given an MOS as a Light Weapons Infantryman on February 16, 1970, but there was no new assignment listed with that MOS.  He was also promoted to Specialist 4 (E-4) that same date.  The authority for the promotion is listed as an order originating from the 7th Infantry in Korea.  The Veteran departed Korea for separation from service on October 24, 1970.  His separation was effected on October 27, 1970, at Fort Lewis, Washington.  He was a Specialist 4 at the time of his discharge.

A review of the Veteran's service treatment records (STRs) contains numerous entries after his arrival in Korea.  He was evaluated for a profile related to his right knee immediately on his arrival in August 1969.  This was a problem that started soon after he entered service.  He was continually seen for complaints of knee pain as well as a number of other conditions.  He was examined for his separation in Korea in September 1970.  There is no entry to relate to his having served any period of temporary duty at any location.  The entries were mostly at an aid station located at Camp Kaiser but several were from the 121st Evacuation Hospital.

The Veteran reported service in Vietnam with his formal claim for benefits that was received in February 2006.  He submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, and said he served in Vietnam but did not provide any dates.  He also said he served on active duty from 1967 to 1973.  Yet, his DD 214 shows active service from March 24, 1969, to October 27, 1970.  There was no prior military service reported on the DD 214 and the DD 214 had a separate entry to show no service in Vietnam.  The DD 214 does reflect that the Veteran was assigned to the U. S. Army Reserve Control Group, with annual training requirements, according to an entry in block 14.  The Veteran's military service obligation extended to March 1975.

The Board notes that the Veteran submitted a VA Form 21E-1990, Veteran's Application for Program of Education or Training, in June 1971.  He reported his service dates as recorded on his DD 214 and his rank at time of his discharge as Specialist 4.  He further reported he was a member of the Army Reserve with a terminal date in March 1975.  

The Veteran submitted his current informal claim for VA disability compensation benefits in January 2006.  In addition to the issues on appeal he included bilateral hearing loss, tinnitus, and a scar above the left eye.  He added a scar on the back of the left leg with his formal claim of February 2006.  He described the eye issue as a missing bone above the eye.  He said the scars were the result of command post (CP) duties on and off base.  He listed the area as a "combat zone" in Korea and said they happened in 1969.

The Veteran had submitted a claim for service connection for bilateral knee disabilities as well as a skin disability in November 1970.  He was afforded a VA examination in January 1971.  Both lower extremities were examined with no evidence of any type of a scar being reported.  The Veteran did not mention any type of scar over the left eye or a missing bone as a result of an injury in service.

The Veteran was re-examined in June 1976 and August 1978 for his now service-connected knee disabilities.  Again, both lower extremities were examined with no finding of any type of scar of the left leg in 1976.  A surgical scar from cartilage removal in 1977 on the right knee was observed in 1978.  There was no mention of any type of missing bone over the left eye by the Veteran or either VA examiner.

VA treatment records were associated with the claims folder.  Multiple copies of the records, for the period from September 2005 to August 2006, show that the Veteran had a PTSD screening by a VA social worker in February 2006.  The screening encompassed a number of questions meant to elicit symptoms for the several criteria needed to meet a diagnosis of PTSD.  In particular, the Veteran said he had been bothered by symptoms a long time since he was "wounded" in Vietnam.  The assessment said the Veteran was positive for both combat and noncombat related PTSD.  The social worker said the Veteran was sent to Korea to recuperate from his being wounded.  While there, he assisted Korean children that had been injured from shells that were left from the Korean War.  The Veteran also had an after service stressor of working in a store that was robbed.  A mental health clinic note from August 2006 provided diagnoses of PTSD and recurrent major depressive disorder, severe.  However, the diagnoses were from a different social worker.  There is no indication of a psychiatrist or psychologist having co-signed either entry that provided an Axis I diagnosis of PTSD or major depressive disorder.

The VA treatment records did include current diagnoses of diabetes mellitus type II and CAD.  The VA treatment records did not include any assessment that identified a long scar on the back of either leg or a missing bone over the left eye, or a left eye scar.  There was a notation that the Veteran had an artificial knee dated in June 2006.  The records included several diabetic eye examinations with no findings of the claimed missing bone or scar near the left eye.  

The Veteran submitted a statement in August 2006.  He said most of the treatment for his claimed issues was at Camp Kaiser or the 121st Evacuation Hospital.  He repeated his assertion of having a missing bone over his left eye and that he suffered a 12-15-inch cut on the back of his left leg.  The Veteran also disputed the Army as listing him as an E-4 when he was separated; he said he was an E-5.

The Veteran was afforded a VA contract audiology examination in November 2006.  He reported noise exposure in service as a result of combat service in Vietnam.  The examiner also noted that the Veteran's records showed him to be a weapons infantryman.  The Veteran was found to have tinnitus and a hearing loss for VA disability purposes.  The examiner said the hearing loss and tinnitus were at least as likely as not the result of noise exposure in service.

The RO granted service connection for bilateral hearing loss and tinnitus based on noise exposure in service.  There was no mention of combat service; rather, the RO relied on the Veteran's light weapons infantryman MOS.  Service connection was denied for the issues on appeal.  The RO specifically held that the Veteran did not serve in Vietnam or have combat service.  The RO also denied service connection for a scar over the left eye with a missing bone and a scar on the back of the left leg.  In regard to the latter two issues, the RO said that the STRs were negative for either claimed injury and there was no evidence of a current disability.  The Board notes that there is an STR entry that says the Veteran was seen on May 9, 1970, after being struck in the head with an entrenching tool.  There is no further description of the treatment and no follow-on entries and no mention of any type of residual on the separation physical examination.

The Veteran submitted his notice of disagreement (NOD) in June 2007.  He said he would submit further evidence in regard to a PTSD stressor.  He attached a listing of units VA had conceded were exposed to the use of herbicides in Korea.  He noted that his unit was one of the units listed and stated that service connection for his diabetes mellitus should be established as he was eligible under "Chapter 18".  He said his CAD was secondary to his diabetes mellitus.  However, the Veteran failed to acknowledge the dates required to be afforded a presumption of exposure for veterans serving in Korea.  

The same listing of units that was submitted by the Veteran is included in the current version of the Veterans Benefits Administration (VBA) adjudication manual, M21-1R.  In particular, Part II, Chapter 2, paragraph C.10.p. provides that exposure to herbicides is to be conceded on a factual basis if a Veteran alleges service along the demilitarized zone (DMZ) in Korea and was assigned to one of the units listed in the table shown between April 1968 and July 1969.  The Veteran's overall command of the 2nd Battalion, 17th Infantry, 7th Infantry Division is a listed unit.  However, he did not begin his service in Korea until mid-August 1969, a date beyond the cutoff point for concession of exposure.

The listing provided by the Veteran, as well as his citation to "Chapter 18" was in regard to claimants seeking benefits for children of veterans with spina bifida with the veterans having served in Korea during a specified period.  The Chapter 18 referenced was to Chapter 18 of the U. S. Code Annotated (U.S.C.A.) that relates to benefits for children of Vietnam Veterans and certain other veterans.  In particular, 38 U.S.C.A. § 1821 (West Supp. 2011) provides for such benefits for the children of veterans that served in or near the DMZ in Korea during the period from September 1, 1967, to August 31, 1971.  38 U.S.C.A. § 1821(c)(1) (West Supp. 2011).  However, that provision does not apply to the Veteran's claim for service connection for his own disabilities. 

The Veteran submitted an updated stressor statement in September 2007.  He used a VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), to record his stressor.  He said the incident occurred in late 1968 (his service did not begin until March 1969).  He described the location as some place on the Cambodia and Vietnam border.  He said he was serving with long range recon but also said he was in tanks.  The Veteran said he was sent from Korea to Vietnam to serve in long range recon for approximately 30 days.  He was then sent back to Japan and, ultimately, Korea and Camp Kaiser.  He again referenced suffering an eye injury with a broken bone and the laceration of his left leg.  He said he received treatment for both injuries at an aid station.  The Veteran checked in block 4D that he was wounded in action.  He then reported receiving treatment for a cut on his right leg at the 121st Evacuation Hospital.  The Veteran again stated that he was wrongly listed as an E-4 by Army when he was an E-5 at discharge.

The RO wrote to the Veteran to obtain more specific information on his claimed eye and leg injuries in October 2007.  He was informed that his STRs were negative for evidence of either claimed injury.  The Veteran did not respond within the 60 day time period.  

The RO issued a statement of the case (SOC) that informed the Veteran of the reasons why the evidence of record did not support his claim.  Essentially, there was no objective evidence of his having ever served in Vietnam and no evidence of the claimed disabilities in service or within a one-year presumptive period for the diabetes mellitus and CAD.

The Veteran perfected his appeal in January 2008.  He said the VA hospital in Allen Park (Michigan) had the records regarding his eye and cut on the left leg.  He submitted two photographs of himself that he said showed he was an E-5 and that there were barrels of chemicals where he was.  The two pictures provided show the Veteran at a desk in one photograph.  There is no means of identifying the location other than it is a military-looking office.  He does have a cap device and collar device that show three chevrons which would be indicative of a sergeant in the Army.  The second photograph is of the Veteran standing outside near a fence.  There are some barrels behind the fence in the background.  There is no identifying signs or information of the location where the picture was taken.  The same chevrons are visible on the Veteran's uniform.  There is also what appears to be a wedding ring on his left ring finger.  According to evidence submitted by the Veteran with his initial claim, he was married in 1971.  

Absent the Veteran providing any corroborating information as to the location and dates of these photographs, it is not possible to attribute the photographs to his service in Korea or that the barrels contained any type of chemicals.  Although the Veteran has made later statements that he was an E-5 when he left service, his education benefits application listed his correct rank at separation.  There was no promotion to E-5 listed on his DA Form 20 and his DD 214 also listed his rank as an E-4.  Given the fact that the Veteran reported Army Reserve obligated service on his education benefits claim, it is possible that these photographs are from a post-active duty period.  

In addition, the Veteran's statement of August 2006 included an assertion that he was receiving disability benefits from the Social Security Administration (SSA).  He did not indicate what disability or disabilities were involved.  However, there is no indication that the SSA records were requested.  This must be done on remand.  

Finally, the Veteran's case was certified on appeal to the Board in January 2009.  Since that time there have been two major regulatory changes that must be considered on remand.  The first change involves the addition of ischemic heart disease to the list of presumptive diseases associated with exposure to herbicides in Vietnam.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  The effective date of the change was August 31, 2010.  The change in regulation applies to claims pending before VA as of the effective date of the change.  The definition of ischemic heart disease encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  75 Fed. Reg. 53,203.  Thus, should service in Vietnam be established on remand, the issue of presumptive service connection, based on herbicide exposure in Vietnam, for both diabetes mellitus and CAD are for consideration by the RO.  

The second change affects certain claims for service connection for PTSD.  Effective July 13, 2010, VA amended provisions of 38 C.F.R. § 3.304(f), pertaining to service connection for PTSD.  75 Fed. Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  The changes are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  

Under the new regulation, a Veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  75 Fed. Reg. 39,843.  The changes also require that a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the stressor.  75 Fed. Reg. 39,852.  

In addition to the above change, existing regulations provide for service connection for PTSD where the veteran engaged in combat and the claimed stressor is related to that combat, and there is an absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2010) in regard to the change in regulations for presumptive service connection for ischemic heart disease and PTSD as well as secondary service connection for CAD, are complied with and satisfied.  The Veteran stated in his NOD that his CAD was secondary to his diabetes mellitus.

2.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disabilities since service.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Board notes that there are three VA Forms 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action of record.  One is dated in December 1975, a second in September 1984, and a third in November 1989.  All three requests originated from the VA hospital (now medical center (MC)) in Allen Park, Michigan.  Even if the Veteran does not respond to the request for records, efforts to obtain the VA records from VAMC Allen Park must be made as well as any additional records from the VAMC in Saginaw, Michigan.

3.  The RO should write to the Veteran and ask him to be as specific as possible as to his period of temporary duty in Vietnam.  His previous information identified a time before he was in service - 1968.  If the Veteran can provide an appropriate date a request should be made for morning reports from his parent unit as listed on his DA Form 20.  The morning reports may reflect a temporary assignment.  

The Veteran should also be advised to submit other evidence that may corroborate his assignment to Vietnam.

4.  The Veteran should be asked to identify the date the photographs submitted were taken and their location.  He should also be asked to submit evidence that would corroborate the date and location.  

5.  The RO should contact the Veteran and ask him to provide as much detail as possible regarding his claimed PTSD stressors, including the exact dates, or near to exact dates, of each event experienced, his unit(s) of assignment, and location(s).  To date the Veteran has provided vague statements about combat in Vietnam and that he was wounded without identifying what part of his body was injured or wounded as a result of his combat service.

He also has alleged being injured while serving in Korea, namely the missing bone over his left eye and laceration to his left leg with the 12 to 15-inch scar.  

Despite being informed there was no evidence of either injury/scar in service or by way of evidence of a current disability, the Veteran has continued to assert the events happened.  

6.  The RO should also make a request for any additional personnel records for the Veteran.  The prior request was limited to his period of active duty from March 1969 to October 1970.  If he had further service in the Army Reserve there may be additional records that are useful in evaluating his claim.

7.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

8.  Upon completion of the above development, the RO should arrange for the Veteran to be afforded a psychiatric examination.  The examination must be performed by a psychiatrist or psychologist.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the overall examination.  All indicated studies, tests and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

The psychiatric examiner should review the Veteran's several statements of stressors that is included in the claims folder, and consider these events for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and one or more of the in-service stressors.  

For any other psychiatric diagnosis that may be found, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the current disorder began during the Veteran's active military service or is related to an event of such service.  The report of examination must include the complete rationale for all opinions expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase "without resort to speculation" (emphasis in original) should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

9.  If and only if, service connection is established for diabetes mellitus and service connection is not established for CAD, the Veteran should be afforded an examination to assess: 1) whether it is at least as likely as not that the Veteran's CAD is caused by his diabetes mellitus; or, 2) whether it is at least as likely as not that the Veteran's CAD is aggravated by his diabetes mellitus.  A complete rationale for any opinion expressed must be provided.  

10.  The RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate

11.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case that contains the changed regulations for ischemic heart disease and PTSD.  They must be afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


